Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  August 26, 2015

The Court of Appeals hereby passes the following order:

A15D0541. TODD BANDY v. MARK BUTLER, COMMISSIONER OF LABOR
    et al.

      The Georgia Department of Labor denied Todd Bandy’s claim for
unemployment benefits, and the superior court affirmed the ruling by order entered
March 2, 2015. Bandy filed a motion for reconsideration from the order, which was
denied on July 24, 2015. Bandy then filed this application for discretionary appeal
on August 11, 2015. We lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of entry
of the order to be appealed. See OCGA § 5-6-35 (d). Bandy seeks to appeal the trial
court’s order of March 2, 2015, affirming the decision of the Department of Labor’s
Board of Review. Thus, he was required to file his application within 30 days of that
ruling. Because Bandy did not file his application until 162 days later on August 11,
2015, it is untimely.
      Although Bandy sought reconsideration of the March 2 order, a motion for
reconsideration does not extend the time for filing. See Cheeley-Towns v. Rapid
Group, Inc., 212 Ga. App. 183 (441 SE2d 452) (1994). Moreover, an order denying
a motion for reconsideration is not appealable in its own right. See Bell v. Cohran,
244 Ga. App. 510, 511 (536 SE2d 187) (2000). For these reasons, we lack
jurisdiction over this discretionary application, which is hereby DISMISSED.
Court of Appeals of the State of Georgia
                                     08/26/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.